Citation Nr: 1045308	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  05-39 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

1.	Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

2.	Entitlement to a TDIU on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1976 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to TDIU.  The Veteran 
disagreed, and this matter is properly before the Board for 
adjudication.

In June 2008, the Board remanded the issue to further develop the 
medical record.  As such, the file was transferred to the Appeals 
Management Center (AMC) in Washington, DC, and the requested 
development was attempted.  Pursuant to the Board's remand order, 
the Veteran was provided a VA examination.  As the requested 
development has been completed, no further action to ensure 
compliance with the remand directives is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU on an extraschedular basis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	The Veteran is currently service-connected for degenerative 
disc disease lumbar spine, rated as 20 percent disabling, 
degenerative joint disease cervical spine, rated as 20 percent 
disabling, sciatica of a lower right extremity, rated as 10 
percent disabling, mild fecal incontinence, rated as 10 
percent disabling, residuals of hemorrhoidectomy, rated as 0 
percent disabling, and scar residuals of right thumb 
laceration, rated as 0 percent disabling.

2.	The combined service-connected disability rating is 50 
percent, which does not meet the schedular criteria percentage 
for TDIU under the combined rating table.

3.	The evidence of record demonstrates that the Veteran is 
unemployable solely as a result of his service-connected 
lumbar spine disability.


CONCLUSION OF LAW

The schedular criteria for a total disability rating based on 
individual unemployability are not met and TDIU on a schedular 
basis is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify & Assist

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a). 

In a letter dated in November 2004, VA notified the Veteran of 
the information and evidence needed to substantiate and complete 
his claim for TDIU, including what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Accordingly, the Board 
finds that VA met its duty to notify the Veteran of his rights 
and responsibilities under the VCAA.   

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording him 
a physical examination in August 2008, and obtaining a medical 
opinion as to whether the Veteran's disabilities have an effect 
on his ability to maintain substantially gainful employment 
consistent with his education and occupational experience.  

The examination provided and the medical opinion obtained are 
adequate for rating purposes as the examination was performed 
based upon a review of the pertinent medical evidence and 
complaints of the Veteran and the opinion provided includes well-
reasoned rationale.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  As such, the Board will now turn to 
the merits of the Veteran's claim.

Applicable Rules and Regulations

A TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2010).  Disabilities resulting from common 
etiology or a single accident, and disabilities affecting a 
single body system (e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric) are to be considered as 
one disability for the purposes of determining whether the 
applicant has a disability ratable at 60 percent or more.  38 
C.F.R. § 4.16(a) (2)-(3).  In exceptional circumstances, where 
the veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon a 
showing that the individual is unable to obtain or retain 
substantially gainful employment. 38 C.F.R. § 4.16(b) (2010).  
Marginal employment is not considered substantially gainful 
employment.  Id.  

In determining whether the Veteran is entitled to a TDIU, neither 
his nonservice-connected disabilities nor his age may be 
considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The 
Veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  See 38 C.F.R. § 
4.16(b).

The question in a total rating case based upon individual 
unemployability due to service-connected disabilities is whether 
the Veteran is capable of performing the physical and mental acts 
required by employment and not whether the Veteran is, in fact, 
employed.  See Van Hoose, 4 Vet. App at 363.


Analysis

In this case, the Veteran does not meet the objective, minimum 
percentage requirements, set forth in 38 C.F.R. § 4.16(a), for 
consideration of a TDIU.  Service connection is in effect for 
degenerative disc disease lumbar spine, rated as 20 percent 
disabling, degenerative joint disease cervical spine, rated as 20 
percent disabling, sciatica of a lower right extremity, rated as 
10 percent disabling, mild fecal incontinence, rated as 10 
percent disabling, residuals of hemorrhoidectomy, rated as 0 
percent disabling, and scar residuals of right thumb laceration, 
rated as 0 percent disabling.  The combined service-connected 
disability rating is 50 percent, which does not meet the 
percentage criteria for TDIU under the combined rating table.  
Therefore, entitlement to TDIU on a schedular basis is not 
warranted.

The Board notes that in September 2008, the RO rated the 
Veteran's compensable service-connected disabilities.  The 
Veteran was advised of the ratings by letter dated in September 
2008, as well as of his appellate rights, and did not appeal the 
decision.  As a consequence, the September 2008 decision and its 
ratings became final.  See 38 U.S.C.A. § 7105, 38 C.F.R. 
§§ 20.200, 20.202, 20.1103 (2010). 



ORDER

Entitlement to a TDIU on a schedular basis due to service-
connected disabilities is denied.

REMAND

The August 2008 VA examiner indicated that the Veteran is unable 
to do either sedentary or physical work to earn an average income 
due to his service-connected lumbosacral spine condition.  

The Board notes that subsequent to completion of the Board's June 
2008 remand order, the Veteran's claim was referred to the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture required the assignment 
of an extraschedular rating, as set forth in 38 C.F.R. § 4.16(b).  
To complete the review for consideration of an extraschedular 
rating, Social Security Administration (SSA) records and 
employment records were obtained.  

SSA records dated in July 2007 show that the Veteran was denied 
social security benefits because the Veteran's condition was not 
severe enough to keep him from working for 12 months in a row.

In a July 2010 memorandum, the Director of the Compensation and 
Pension Service denied the entitlement to an extraschedular total 
disability rating.  The Director explained that although the 
August 2008 VA examination report indicated that due to his 
lumbar spine condition, the Veteran would be unable to do 
sedentary or physical work, the Veteran's employment history 
showed that he continued to work as a mobile home inspector until 
January 2009 and the termination from his employment was not 
directly related to his service-connected disabilities.

However, after reviewing the evidence of record, it appears that 
a clerical error was made in the employment records obtained.  In 
a statement dated in March 2009, the Veteran's former supervisor 
indicated that he worked at Morrison Mobile Home Set Up and 
Service from July 2006 to March 2007, and left employment due to 
performance.  In a January 2009 statement, the Veteran's former 
supervisor at Storm Ready Services indicated that the Veteran 
worked at the company from March 2007 to October 2007, and left 
the job as an inspector of mobile homes because of not being able 
to perform functions.  

The Veteran's former supervisor at Storm Ready Services also 
indicated that the Veteran worked his last day in October 2009.  
The statement shows a discrepancy in the Veteran's ending date of 
employment and the last date he worked.  Because the statement 
was dated in January 2009, it is likely that the ending date of 
employment and the date of last payment were both in October 
2007.  The Board recognizes that the Veteran's claim was 
previously referred to the Director of the Compensation and 
Pension Service.  However, the Board finds that the above 
evidence raises the question of possible entitlement to an 
extraschedular rating for a TDIU based on the Veteran's 
lumbosacral spine condition.  

Although the Board may not assign an extraschedular rating in the 
first instance, it must specifically adjudicate whether to refer 
a case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  See also 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the Board will 
remand the case for referral to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to seek 
clarification of the employment records for possible 
reconsideration of an extraschedular rating for a TDIU.

Accordingly, the case is REMANDED for the following action:

Refer the Veteran's claim to the Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service to 
seek clarification of the employment 
records for possible reconsideration of an 
extraschedular rating.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


